 1                                                               HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 7
                                              AT TACOMA
 8
         PETER STROJNIK,                                           CASE NO. C18-1831 RBL
 9
                                    Plaintiff,                     ORDER
10                v.

11       SWANTOWN INN & SPA LLC,

12                                  Defendant.

13

14           THIS MATTER is before the Court on pro se Plaintiff Strojnik’s Motion to Strike [Dkt. #

15   8] Defendant’s “Response” [Dkt. # 6] to his Complaint [Dkt. # 1], and on the Court’s own

16   motion.

17           Strojnik sued the Swanton Inn LLC (a bed and breakfast in Olympia) for what he claims

18   are violations of the Americans with Disabilities Act. His complaint1 alleges that he is disabled,

19   and that he was dissuaded from visiting the Swanton Inn because the description and pictures he

20

21
     1
22    The complaint is a virtual copy of the one Stronjik filed in Stronjk v Geiger Victorian, Inc., Cause No. 18-cv-
     5912RBL. The Court takes judicial notice of the fact that Stronjik is Phoenix-based attorney who was indefinitely
     suspended from practice for filing ⁓2000 “cut and paste” “frivolous” ADA lawsuits. See
23   https://www.azbar.org/newsevents/newsreleases/2018/07/interimsuspension-peterstrojnik/.

24


     ORDER - 1
 1   saw on the internet (on Hotels.com) failed to demonstrate to him that the Inn was ADA

 2   compliant:

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
            [Dkt. # 1-1]. Based on these ADA violations, Stronjik seeks injunctive relief,
20
     compensatory damages, punitive damages, costs and, despite the fact is he proceeding pro se,
21
     attorneys’ fees. [Dkt. # 1].
22
            Nathan and Casey Allan’s “Response” claims they own and live at the Inn, and that it is
23
     exempt from the ADA because it has only five rooms. They also explain that one of the rooms is
24


     ORDER - 2
 1   ADA complaint, except for grab bars in the bathroom. They demonstrate that this information is

 2   on their own website, Swanntowninn.com.

 3           Strojnik moves to strike the Response because the Allans are not attorneys and they

 4   cannot represent their LLC pro se in this Court.

 5           Representing another person or entity in court is the practice of law. To practice law, one

 6   must be an attorney. RCW 2.48.170. Thus Washington, like all federal courts, follows the

 7   common law rule that corporations appearing in court proceedings must be represented by an

 8   attorney. There is a pro se exception to this general rule, under which a person “may appear and

 9   act in any court as his own attorney without threat of sanction for unauthorized practice.” The

10   pro se exception is, however, extremely limited and applies “only if the layperson is acting solely

11   on his own behalf” with respect to his own legal rights and obligations. Cottringer v. State, Dep't

12   of Employment Sec., 162 Wash. App. 782, 787–88, 257 P.3d 667, 669 (2011).

13           The Court will not strike the Response but the Swanton Inn LLC must obtain an attorney

14   to represent it in this Court. The Motion to Strike is DENIED. Swantown Inn’s obligations to

15   respond to the complaint or participate in the formulation of a discovery plan is STAYED for 90

16   days for it to do so.

17           In the meantime, Plaintiff Stronjik is ORDERED TO SHOW CAUSE in writing why

18   this case should not be dismissed as frivolous. At a minimum, Stronjik’s Response should

19   address the following:

20           •       Describe and document any reasonable inquiry into the complaint’s factual

21   allegations and claims, consistent with Stronjik’s obligations under Fed. R. Civ. P. 11(b)(1), (2),

22   and (3).

23

24


     ORDER - 3
 1              •      Stronjik’s standing to assert these claims, including his disability and any injury

 2   in fact.

 3              •      The propriety of any sanctions if the Court concludes that the matter is frivolous

 4   or violates Rule 11.

 5              Stronjik’s Response to the Order to Show Cause should be filed and served within 15

 6   days of this Order.

 7              IT IS SO ORDERED.

 8              Dated this 20th day of February, 2019.

 9

10                                                           A
                                                             Ronald B. Leighton
11                                                           United States District Judge

12                                                           	
                                                             	
13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 4
